
	

114 HR 166 IH: Ninth Circuit Court of Appeals Judgeship and Reorganization Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 166
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Simpson introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 28, United States Code, to provide for the appointment of additional Federal circuit
			 judges, to divide the Ninth Judicial Circuit of the United States into two
			 judicial circuits, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Ninth Circuit Court of Appeals Judgeship and Reorganization Act of 2015.
		2.DefinitionsIn this Act—
			(1)the term former ninth circuit means the ninth judicial circuit of the United States as in existence on the day before the
			 effective date of this Act;
			(2)the term new ninth circuit means the ninth judicial circuit of the United States established by the amendment made by section
			 3(2)(A); and
			(3)the term twelfth circuit means the twelfth judicial circuit of the United States established by the amendment made by
			 section 3(2)(B).
			3.Number and composition of circuitsSection 41 of title 28, United States Code, is amended—
			(1)in the matter preceding the table, by striking thirteen and inserting fourteen; and
			(2)in the table—
				(A)by striking the item relating to the ninth circuit and inserting the following:
					
						
							
								
									NinthCalifornia, Guam, Hawaii, Northern Mariana Islands.;and(B)by inserting after the item relating to the eleventh circuit the following:
					
						
							
								
									TwelfthAlaska, Arizona, Idaho, Montana, Nevada, Oregon, Washington..
				4.Judgeships
			(a)New judgeships
				(1)For former Ninth CircuitThe President shall appoint, by and with the advice and consent of the Senate, 2 additional circuit
			 judges for the former ninth circuit. The official duty station of a judge
			 appointed under this paragraph shall be in Arizona, California, or Nevada.
				(2)For new Ninth CircuitThe President shall appoint, by and with the advice and consent of the Senate, 3 circuit judges for
			 the new ninth circuit. The judges authorized by this paragraph shall not
			 be appointed before January 21, 2016.
				(b)Temporary judgeships
				(1)Appointment of judgesThe President shall appoint, by and with the advice and consent of the Senate, 2 additional circuit
			 judges for the former ninth circuit. The official duty station of a judge
			 appointed under this paragraph shall be in Arizona, California, or Nevada.
				(2)Effect of vacanciesThe first 2 vacancies occurring on the new ninth circuit 10 years or more after judges are first
			 confirmed to fill both temporary circuit judgeships created by this
			 subsection shall not be filled.
				(c)Effective dateThis section shall take effect on the date of the enactment of this Act.
			5.Number of circuit judgesThe table contained in section 44(a) of title 28, United States Code, is amended—
			(1)by striking the item relating to the ninth circuit and inserting the following:
				
					
						
							
								Ninth25;and(2)by inserting after the item relating to the eleventh circuit the following:
				
					
						
							
								Twelfth9.
			6.Places of circuit courtThe table contained in section 48(a) of title 28, United States Code, is amended—
			(1)by striking the item relating to the ninth circuit and inserting the following:
				
					
						
							
								NinthHonolulu, San Francisco, Pasadena.;and(2)by inserting after the item relating to the eleventh circuit the following:
				
					
						
							
								TwelfthPhoenix, Seattle..
			7.Assignment of circuit judges
			(a)In generalExcept as provided in subsection (b), each circuit judge of the former ninth circuit who is in
			 regular active service and whose official duty station on the day before
			 the effective date of this Act—
				(1)is in California, Guam, Hawaii, or the Northern Mariana Islands shall be a circuit judge of the new
			 ninth circuit as of such effective date; and
				(2)is in Alaska, Arizona, Idaho, Montana, Nevada, Oregon, or Washington shall be a circuit judge of
			 the twelfth circuit as of such effective date.
				(b)Special rule To ensure statutory distribution of judgesIf the assignment of judges under subsection (a) would result in a number of judges in either the
			 new ninth circuit or the twelfth circuit that exceeds the number provided
			 for that circuit in the table contained in section 44(a) of title 28,
			 United States Code, as amended by section 5 of this Act, then a number of
			 judges accounting for such excess who are the least senior in commission
			 shall be assigned to the other circuit.
			8.Election of assignment by senior judgesEach judge who is a senior circuit judge of the former ninth circuit on the day before the
			 effective date of this Act may elect to be assigned to the new ninth
			 circuit or to the twelfth circuit as of such effective date, and shall
			 notify the Director of the Administrative Office of the United States
			 Courts of such election.
		9.Seniority of judgesThe seniority of each judge—
			(1)who is assigned under section 7, or
			(2)who elects to be assigned under section 8,shall run from the date of commission of such judge as a judge of the former ninth circuit.10.Application to casesThe following apply to any case in which, on the day before the effective date of this Act, an
			 appeal or other proceeding has been filed with the former ninth circuit:
			(1)If the matter has been submitted for decision, further proceedings with respect to the matter shall
			 be had in the same manner and with the same effect as if this Act had not
			 been enacted.
			(2)If the matter has not been submitted for decision, the appeal or proceeding, together with the
			 original papers, printed records, and record entries duly certified,
			 shall, by appropriate orders, be transferred to the court to which the
			 matter would have been submitted had this Act been in full force and
			 effect at the time such appeal was taken or other proceeding commenced,
			 and further proceedings with respect to the case shall be had in the same
			 manner and with the same effect as if the appeal or other proceeding had
			 been filed in such court.
			(3)A petition for rehearing or a petition for rehearing en banc in a matter decided before the
			 effective date of this Act, or submitted before the effective date of this
			 Act and decided on or after such effective date as provided in paragraph
			 (1), shall be treated in the same manner and with the same effect as
			 though this Act had not been enacted. If a petition for rehearing en banc
			 is granted, the matter shall be reheard by a court comprised as though
			 this Act had not been enacted.
			11.Temporary assignment of circuit judges between circuitsSection 291 of title 28, United States Code, is amended by adding at the end the following new
			 subsections:
			
				(c)The chief judge of the Ninth Circuit may, in the public interest and upon request by the chief
			 judge of the Twelfth Circuit, designate and assign temporarily any circuit
			 judge of the Ninth Circuit to act as circuit judge in the Twelfth Circuit.
				(d)The chief judge of the Twelfth Circuit may, in the public interest and upon request by the chief
			 judge of the Ninth Circuit, designate and assign temporarily any circuit
			 judge of the Twelfth Circuit to act as circuit judge in the Ninth Circuit..
		12.Temporary assignment of district judges between circuitsSection 292 of title 28, United States Code, is amended by adding at the end the following new
			 subsections:
			
				(f)The chief judge of the Ninth Circuit may in the public interest—
					(1)upon request by the chief judge of the Twelfth Circuit, designate and assign one or more district
			 judges within the Ninth Circuit to sit upon the Court of Appeals of the
			 Twelfth Circuit or a division thereof whenever the business of that court
			 so requires; and
					(2)designate and assign temporarily any district judge of the Ninth Circuit to hold a district court
			 in any district within the Twelfth Circuit.
					(g)The chief judge of the Twelfth Circuit may in the public interest—
					(1)upon request by the chief judge of the Ninth Circuit, designate and assign one or more district
			 judges within the Twelfth Circuit to sit upon the Court of Appeals of the
			 Ninth Circuit or a division thereof whenever the business of that court so
			 requires; and
					(2)designate and assign temporarily any district judge of the Twelfth Circuit to hold a district court
			 in any district within the Ninth Circuit.
					(h)Any designation and assignment of a judge under subsection (f)(1) or (g)(1) shall be in conformity
			 with the rules or orders of the court of appeals of the circuit to which
			 the judge is designated and assigned..
		13.Administrative coordinationSection 332 of title 28, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(i)Any 2 contiguous circuits may jointly carry out such administrative functions and activities as the
			 judicial councils of the 2 circuits determine may benefit from
			 coordination or consolidation..
		14.AdministrationThe United States Court of Appeals for the Ninth Circuit as constituted on the day before the
			 effective date of this Act may take such administrative action as may be
			 required to carry out this Act and the amendments made by this Act. Such
			 court shall cease to exist for administrative purposes upon the expiration
			 of the 2-year period beginning on the effective date of this Act.
		15.Effective dateExcept as provided in section 4(c), this Act and the amendments made by this Act shall take effect
			 on the first day of the first fiscal year that begins after the expiration
			 of the 9-month period beginning on the first date on which 5 of the judges
			 authorized to be appointed under section 4 have been confirmed by the
			 United States Senate.
		16.Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act,
			 including funds for additional court facilities.
		
